NO. 07-07-0441-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                NOVEMBER 29, 2007

                         ______________________________


                  DAVID STACY ROBIN STRATTON, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

               NO. 7189; HONORABLE STEVEN R. EMMERT, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is David Stacy Robin Stratton’s Motion to Dismiss Appeal

in which he represents he no longer wishes to pursue this appeal. As required by Rule

42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and

his attorney. No decision of this Court having been delivered, the motion is granted and
the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2